Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    “IN ADMIRALTY”

    WORLD FUEL SERVICES (SINGAPORE) PTE LTD,
    and WORLD FUEL SERVICES EUROPE, LTD.
    collectively d/b/a World Fuel Services,

             Plaintiffs,
    vs.

    HHL Elbe Shipping Limited,
    Hansa Heavy Lift GmbH,

             Defendants.

    _______________________________________________/

                                         COMPLAINT

             COMES NOW, Plaintiffs (collectively “WFS”) by and through undersigned

    counsel to hereby file their complaint against Defendants HHL Elbe Shipping Limited

    (“Owner”) and Hansa Heavy Lift, GmbH (“Owner’s Agent” and/or “Manager”) as follows:

                             PARTIES, JURISDICTION AND VENUE

          1. This is an admiralty and maritime action within the meaning of Rule 9(h) of the

             Federal Rules of Civil Procedure and this Court has jurisdiction pursuant to 28

             U.S.C. §1333.

          2. Plaintiff WORLD FUEL SERVICES EUROPE, LTD. is a company organized

             under the laws of the United Kingdom with an address at 8th Fl. 62 Buckingham

             Gate, London SWIE 6AJ UK and a registered address of The Broadgate Tower, 20

             Primrose Street, London EC2A 2RS UK.

          3. Plaintiff WORLD FUEL SERVICES (SINGAPORE) PTE LTD is a company

             organized under the laws of Singapore with an address at 238A Thomson Road

             #08-01 Novena Square Tower A Singapore 307684.
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 2 of 9



       4. Collectively, the two plaintiffs are part of the World Fuel Services Marine Group

          of companies and are indirectly and wholly owned subsidiaries of World Fuel

          Services Corporation which is a Florida corporation traded publicly on the New

          York Stock Exchange under the ticker symbol “INT” (collectively World Fuel

          Services (Singapore) Pte Ltd and World Fuel Services Europe, Ltd. are hereinafter

          referred to as “World Fuel Services” or “WFS”), based in this District at 9800 N.W.

          41st Street, Suite 400, Miami, Florida 33178

       5. Plaintiffs sell and supply fuel oil and lubricants to ocean going cargo vessels.

       6. Defendant Owner HHL Elbe Shipping Limited is a German entity with an address

          of Oberbaumbrücke 1, Hamburg, Germany 20457.

       7. Defendant Hansa Heavy Lift GmbH – the Defendant Owner’s Agent and Manager

          for the Vessel – is a German limited liability corporation with an address of

          Oberbaumbrücke 1, Hamburg, Germany 20457 and/or was the charterer or

          otherwise in control of the Vessel at all material times.

       8. On August 1, 2017, the Plaintiffs and the Defendant Owner, acting with the express

          authorization     and     through     its   apparent        agent,   the   Defendant

          Manager/Agent/Charterer who was at all material times in control of the Vessel,

          entered into a framework fuel management contract for the provision of fuel to the

          Defendants fleet of vessel(s), including the Defendant HHL Elbe Shipping

          Limited’s Vessel the “HHL ELBE” (hereinafter the “Vessel”). A true and correct

          copy of this Fuel Management Contract is attached hereto as Exhibit “A”.

       9. The Fuel Management Contract incorporated, at page 4 of 6, through the section

          entitled “Terms and Conditions,” the applicable terms and conditions for the sale

          of bunkers under the Fuel Management Contract as “The World Fuel Services
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 3 of 9



          Marine Group of Companies General Terms and Conditions dated May 1, 2016.”

          A true and correct copy of the General Terms and Conditions dated May 1, 2016 is

          attached hereto as Exhibit “B”.

       10. As such, under section 10 of Exhibit “B”, the Defendants are subject to the Court’s

          personal jurisdiction under Fla. Stat. § 48.193(9).

       11. Venue likewise under Section 10 of Exhibit “B” lies in the Southern District of

          Florida.

       12. As such, this Court is the proper venue and the Court has subject matter jurisdiction

          over the issues and personal jurisdiction over the parties.

                           GENERAL ALLEGATIONS OF FACT

       13. Following from the general framework under the Fuel Management Agreement,

          from July 2018 through November 2018, the Defendants entered into a series of

          five separate contracts for the purchase and sale of marine bunkers which were

          supplied to the Vessel “HHL ELBE” in, respectively, (1) Port of Singapore,

          Singapore; (2) Port of Nakhodka, Russia; (3) Port of Murmansk, Russia; (4) Port

          of Gibraltar, a British Overseas Territory; and (5) Port of Antwerp, Belgium.

       14. Despite Plaintiffs causing the supply of contractually ordered bunkers to the Vessel

          as ordered and contracted by the Defendants, the Defendants failed to pay for any

          of the deliveries.

       15. Having not been paid for any of the fuel and gas oil supplied to the Vessel on the

          orders of the Defendants, WFS sent a contractually authorized notice to the

          Defendants, which had the effect of accelerating the last two invoices due to

          December 6, 2018.
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 4 of 9



       16. WFS then filed an action for a conservatory arrest of the “HHL ELBE” in France

          on all five contracts, a procedural measure alleging a maritime claim whereby the

          Vessel was arrested in France on or around December 7, 2018.

       17. No security has been posted to date.

       18. The Vessel remains under arrest and in accordance with French law on

          conservatory arrests, this action is being instituted as a result.

                     COUNT I – BREACH OF MARITIME CONTRACT
                          THE SINGAPORE TRANSACTION

       19. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-18 of this

          Complaint as if fully set forth herein.

       20. Upon to a confirmation order dated on July 20, 2018, the Vessel “HHL ELBE” was

          provided, on August 3, 2018, at the port of Singapore with 199.4190 MT of fuel

          380 CST / RMG380 3.5% at USD 474 per ton and 52.1070 MT of MGO DMA at

          USD 638 per ton. True and correct copies are attached for the Confirmation Order

          as Exhibit "C" and of the Bunker Delivery Note as Exhibit "D".

       21. An invoice bearing number 292649-31501 was issued on August 10, 2018 by WFS

          Singapore to the contractual debtors, the Vessel, “HHL ELBE”, and/or her

          owners/operators, HHL Elbe Shipping Limited, and Owner's Agent, Manager, and

          Charterer, Hansa Heavy Lift GmbH, or who was otherwise at all times in control

          of the Vessel for an amount of USD 130,273.88. A true and correct copy of this

          Invoice is attached as Exhibit "E".

       22. The invoice was due October 2, 2018, and to date, remains unpaid.

       23. As of January 3, 2019, for the Singapore delivery, Defendants owe $142,845.31,

          made up of $130,273.88 in principal, $6,057.74 in interest, and $6,513.69 in
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 5 of 9



          contractual fees. A true and correct copy of the Statement of Account as of January

          3, 2019 is attached hereto as Exhibit “F”.

                    COUNT II – BREACH OF MARITIME CONTRACT
                        THE NAKHODKA TRANSACTION(S)

       24. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-18 of this

          Complaint as if fully set forth herein.

       25. Upon to a confirmation order dated August 3, 2018, the Vessel “HHL ELBE” was

          provided, on August 18, 2018, at the port of Nakhodka with 580 MT of fuel 380

          CST / RMG380 3.5% at USD 410 per ton. True and correct copies are attached for

          the Confirmation Order as Exhibit "G" and of the Bunker Delivery Note as Exhibit

          "H".

       26. An invoice bearing number 293052-31501 was issued on August 20, 2018 by WFS

          Singapore to the contractual debtors, the Vessel, “HHL ELBE”, and/or her

          owners/operators, HHL Elbe Shipping Limited, and Owner's Agent, Manager, and

          Charterer, Hansa Heavy Lift GmbH, or who was otherwise at all times in control

          of the Vessel for an amount of USD 248,300.00. Two further invoices bearing

          numbers 293939-31501 and 294759-31501, respectively, were issued in relation

          with this supply, on August 31, 2018 and September 14, 2018 for amounts of USD

          871.69 and USD 230 to accurately reflect the goods/services provided per the order.

          True and correct copies of these Invoices are attached as Exhibit "I", “J” and “K”.

       27. The invoices were due October 17, 2018, and to date, remain unpaid.

       28. As of January 3, 2019, for the Nakhodka deliveries, Defendants owe in the

          aggregate for all three invoices $271,598.44, made up of $249,401.69 in principal,

          $9,726.67 in interest, and $12,470.08 in contractual fees. A true and correct copy

          of the Statement of Account as of January 3, 2019 is attached hereto as Exhibit “F”.
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 6 of 9




                  COUNT III – BREACH OF MARITIME CONTRACT
                        THE MURMANSK TRANSACTION

       29. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-18 of this

          Complaint as if fully set forth herein.

       30. Upon to a confirmation order dated September 25, 2018, the vessel “HHL ELBE”

          was provided, on September 29, 2018 at the port of Murmansk, with 380 MT of

          fuel 380 CST / RMG380 3.5% at USD 428 per ton and 60 MT of MGO at USD

          678 per ton. True and correct copies are attached for the Confirmation Order as

          Exhibit "L" and of the Bunker Delivery Note as Exhibit "M".

       31. An invoice bearing number 228590-32501 was issued on October 12, 2018 by WFS

          Europe to the contractual debtors, the Vessel, “HHL ELBE,” and/or her

          owners/operators, HHL Elbe Shipping Limited, and Owner's Agent, Manager, and

          Charterer, Hansa Heavy Lift GmbH, or who was otherwise at all times in control

          of the Vessel for an amount of USD 202,265.00. A true and correct copy of this

          Invoice is attached as Exhibit "N".

       32. The invoice was due November 28, 2018, and to date, remains unpaid.

       33. As of January 3, 2019, for the Murmansk delivery, Defendants owe $219,223.02,

          made up of $205,265.00 in principal, $3,694.77 in interest, and $10,263.25 in

          contractual fees. A true and correct copy of the Statement of Account as of January

          3, 2019 is attached hereto as Exhibit “F”.

                      COUNT IV – BREACH OF MARITIME CONTRACT
                            THE GIBRALTAR TRANSACTION
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 7 of 9



       34. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-18 of this

          Complaint as if fully set forth herein.

       35. Upon to a confirmation order dated on October 4, 2018, the Vessel "HHL ELBE"

          was provided, on October 10, 2018, at the port of Gibraltar, with 170 MT of fuel

          380 CST / RMG380 3.5% at USD 496 per ton. True and correct copies are attached

          for the Confirmation Order as Exhibit "O" and of the Bunker Delivery Note as

          Exhibit "P".

       36. An invoice bearing number 228669-32501 was issued on October 16, 2018 by

          WFS Europe to the contractual debtors, the Vessel, “HHL ELBE”, and/or her

          owners/operators, HHL Elbe Shipping Limited, and Owner's Agent, Manager, and

          Charterer, Hansa Heavy Lift GmbH, or who was otherwise at all times in control

          of the Vessel for an amount of USD 86,419.20. A true and correct copy of this

          Invoice is attached as Exhibit "Q".

       37. The invoice was initially due December 9, 2018, but because of the default in

          relation to the other invoices, in accordance with Article 7(G) of the WFS General

          Terms & Conditions agreed to by the parties, the invoice has been due and owing

          since December 6, 2018 and to date, remains unpaid.

       38. As of January 3, 2019, for the Gibraltar delivery, Defendants owe $91,950, made

          up of $86,419.20 in principal, $1,209.87 in interest, and $4,320.96 in contractual

          fees. A true and correct copy of the Statement of Account as of January 3, 2019 is

          attached hereto as Exhibit “F”.

                         COUNT V – BREACH OF MARITIME CONTRACT
                               THE ANTWERP TRANSACTION

       39. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-18 of this

          Complaint as if fully set forth herein.
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 8 of 9



       40. Upon to a confirmation order dated on November 19, 2018, the vessel “HHL

           ELBE” was provided, on November 26, 2018, at the port of Antwerp, with 354 MT

           of fuel 380 CST / RMG380 3.5% at USD 411 per ton and 80 MT of MGO at USD

           605 per ton. True and correct copies are attached for the Confirmation Order as

           Exhibit "R" and of the Bunker Delivery Note as Exhibit "S".

       41. An invoice bearing number 230715-32501 was issued on November 30, 2018 by

           WFS Europe to the contractual debtors, the Vessel, “HHL ELBE”, and/or her

           owners/operators, HHL Elbe Shipping Limited, and Owner's Agent, Manager, and

           Charterer, Hansa Heavy Lift GmbH, or who was otherwise at all times in control

           of the Vessel for an amount of USD 195,205.41. A true and correct copy of this

           Invoice is attached as Exhibit "T".

       42. The invoice was initially due January 25, 2019, but because of the default in relation

           to the other invoices, in accordance with Article 7(G) of the WFS General Terms

           & Conditions agreed to by the parties, the invoice has been due and owing since

           December 6, 2018 and to date, remains unpaid.

       43. As of January 3, 2019, for the Antwerp delivery, Defendants owe $207,698.56,

           made up of $195,205.41 in principal, $2,732.88 in interest, and $9,760.27 in

           contractual fees. A true and correct copy of the Statement of Account as of January

           3, 2019 is attached hereto as Exhibit “F”.

       WHEREFORE, in accordance with the contracts at issue, Plaintiffs respectfully request

    the Court to enter Final Judgment in their favor against the Defendants for Plaintiffs’

    damages, in the amount of $933,315.35 as of January 3, 2019, for which additional interest,

    contractual fees, attorneys’ fees, and costs have accrued or will continue to accrue.
Case 1:19-cv-20035-UU Document 1 Entered on FLSD Docket 01/03/2019 Page 9 of 9



    Dated: January 3, 2019                  Respectfully submitted,

                                            WAGNER LEGAL
                                            Attorney for Plaintiff
                                            3050 Biscayne Blvd., #904
                                            Miami, FL 33137
                                            Telephone: (305) 768-9247
                                            Facsimile: (305) 306-8598
                                            By: /s/ Scott A. Wagner
                                            Scott Wagner, Esq.
                                            Florida Bar No. 10244
